Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose, teach, or render obvious a signal integrity simulation method for an encryption hybrid model, comprising: extracting a step response data of a SPICE model through a transient simulation; generating an external random code signal; importing the extracted step response data as an input source of an ADS channel simulator; and calculating, by the ADS channel simulator, an eye diagram at a RX end based on an algorithm and the external random code signal, to perform measurement on the eye diagram, wherein a verification link is formed before performing the transient simulation, and the verification link is formed by connecting a TX end to the RX end via a wiring model, and wherein a chip at the TX end is a SPICE model that is encrypted, and a step response generated by the chip at the TX end comprises all characteristics of the chip at the TX end, and a chip at the RX end is an IBIS AMI model, and the SPICE model at the TX end is a RC circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851